Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER STATEMENT
This action is in responsive to Response after Ex Parte Quayle Action submitted on 11/16/2021. Claims 1-20 are pending.
The claims in instant application similar to claims in parent application 15/836,,294 (U.S. Patent No. 10,607,291) and the terminal disclaimers filed for patented parent has been approved by the office on 11/16/2021.

Summary of this Office Action
Applicants' amendment  and remarks filed on 09/08/2021 has been fully considered, and are deemed to be persuasive and discussed in the section below:

Reasons for Allowance
With regards to claim 1, the updated searched prior art of records, alone or combined, does neither anticipate nor render obvious, inter alia, as a whole, the uniquely patentable order of combination of feature of: “at least one memory having a monitored database of a dynamically changing set of stored electronic trading orders for a tradable instrument corresponding to a variant inventory; wherein at least one set-valued attribute of the second set of attributes of the record is stored in a memory location that is accessed using a pointer or index included in a portion of the record stored with the first set of unitary-valued attributes; execute operations of a matching engine, wherein the matching engine is configured to perform continuous matching, and wherein the operations of the matching engine include identifying a transaction for a first incoming electronic trading order from the incoming electronic trading orders for the variant inventory, comparing a first record corresponding to the first incoming electronic trading order to a plurality of second records each corresponding to one of the stored electronic trading orders in the monitored database in real-time; only if said comparing the first set of unitary-valued attributes from the first record to the second set of unitary-valued attributes from the second record results in a successful match for unitary-valued attributes in the first record, accessing the second set of set- valued attributes, including accessing said at least one set-valued attribute based on the pointer or index from the portion of the first record stored with the first set of unitary-valued attributes of the first record, and comparing the second set of set-valued attributes from the first record to the second set of set-valued attributes of the second record; update the monitored database in accordance with the identified transaction; and transmit information corresponding to the identified transaction “ in a system and method for electronic continuous trading of variant inventories..
The reasons for allowance for all the other independent is the same as set forth for claim 1 above because it includes same/similar limitation indicated above for the reasons for allowance. 

Discussion 
The applicant's remarks filed in response dated September 8, 2021, see pages 11-14 has been fully considered. The order of combination elements is sufficient to ensure the claims as amended amounts to significantly more than the abstract idea in the unique features as listed above. While some of the limitations may be based on mathematical concepts, the mathematical concepts are not recited in the claims. The claim does not recite a mental process because the claim, under its broadest reasonable interpretation, does not cover performance in the mind but for the recitation of generic computer components. 
The order combination elements of the claim is integrated into a practical application providing a technical solution to challenging need of stringent performance requirement and/or a separate physical memory from rest of the order facilitating retrieving matched or set-valued attributes only if unitary or non-match attributes are matched successfully avoiding additional time and excess memory bus traffic minimizing storage space and speed up access to the order (see paragraph [0075-0076]).The claims as amended provide technology-based solution of effective representation and efficient matching of variant inventory as a tradable instruments in continuous and immediate matching of stream of incoming order to order in a monitored database broadening the matching capabilities reducing liquidity segmentation in market and enforcing a high level of standardization ensuring  accurate comparison of prices (Specification: paragraph [0028, 0037, 0200]).The order of combination element of the claim enables efficient matching of unitary-value attribute first and then attempt to match arrays after successful match of unitary-valued attribute providing optimized comparing and matching techniques enabling efficient real-time, or substantially real-time comparing and matching of incoming inventory records with stored dynamically-changing set of records (see Specification: paragraph [0076 and 0200]).  The claim are eligible because they do not recite a judicial exception (Step 2A: NO) as per 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and October 2019 Update of Subject Matter Eligibility. 
As per cite prior arts, Schreiber et al. disclosed matching buyer and sellers for specific product the specified payment terms that include delivery. Chickering et al. teach tradable instrument in advertising with delivery aspects specified in the trading order (Chickering et al.: paragraph [0021, 0024, 0030 and 0033]). The International  prior art  of Takahashi teaches record having plurality attribute including a first set of unitary-values attribute and a second set Non-patent Literature of Rohrmann teaches complex event processing (CEP)  addressing problem of matching continuously incoming events against a pattern (see page 1) and prior art of McAfee disclosed monitoring access to all sensitive and customer data in database using McAfee Database Event Monitor (see page 1). None of the cited and updated searched prior arts disclosed the combination of element of claims of the allowed unique features as listed and described above. Therefore, claims 1-20 are deemed to be allowable over same rational as patented parent application and cited and updated searched prior arts of records, and applicants' request for allowance is respectfully granted.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJENDRA K SHRESTHA whose telephone number is (571)270-1374.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
Respectfully submitted,
/BIJENDRA K SHRESTHA/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        03/16/2022